                  Case 19-12378-KBO              Doc 1118        Filed 06/11/20         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )     Chapter 11
                                                                   )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         )     Case No. 19-12378 (KBO)
                                                                   )
                                       Debtors.                    )     (Jointly Administered)
                                                                   )
                                                                   )

                                          AFFIDAVIT OF SERVICE

       I, Christian Rivera, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On June 8, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by method set forth on the OCP Notice Parties Service
List attached hereto as Exhibit A:

            Declaration of Disinterestedness of LegalPartners Group, LLC d/b/a Legalpeople
             [Docket No. 1109]

Dated: June 11, 2020

                                                                           /s/ Christian Rivera
                                                                           Christian Rivera
State of New York
County of New York

Subscribed and sworn to or affirmed before me on June 11, 2020, by Christian Rivera, proved to
me on the basis of satisfactory evidence to be the person who appeared before me.


/s/ Kelsey Lynne Gordon
Notary Public, State of New York
No. 01GO6405463
Qualified in Kings County
Commission Expires March 9, 2024


1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.


                                                                                                            SRF 42837
Case 19-12378-KBO   Doc 1118   Filed 06/11/20   Page 2 of 3




                       Exhibit A
                                                                               Case 19-12378-KBO                   Doc 1118                  Filed 06/11/20                Page 3 of 3
                                                                                                                               Exhibit A
                                                                                                                    OCP Notice Parties Service List
                                                                                                                       Served set forth below

               DESCRIPTION                                           NAME                         ADDRESS 1                             ADDRESS 2                  CITY         STATE      ZIP                  EMAIL                 METHOD OF SERVICE
Counsel to the agent under the Debtors'
debtor-in-possession financing facility            Arnold & Porter                  Attn: Jonathan I. Levine                 250 West 55th Street               New York   NY           10019     jonathan.levine@arnoldporter.com   Email

Proposed Co-Counsel to the Debtors                 Bayard, P.A.                     Attn: Erin R. Fay, Esquire               600 North King Street, Suite 400   Wilmington DE           19801     efay@bayardlaw.com                 Email
                                                   Benesch, Friedlander, Coplan &   Attn: Jennifer R. Hoover, Kevin M.                                                                            jhoover@beneschlaw.com;
Counsel to the Committee                           Aronoff LLP                      Capuzzi                                  222 Delaware Avenue, Suite 801     Wilmington DE           19801     kcapuzzi@beneschlaw.com            Email
                                                                                    Attn: Oscar N. Pinkas and Lauren                                                                              oscar.pinkas@dentons.com;
Counsel to the Committee                           Dentons US LLP                   Macksoud                                 1221 Avenue of the Americas        New York   NY           10020     lauren.macksoud@dentons.com        Email
                                                                                    Attn: Gregory F. Pesce and Christopher                                                                        gregory.pesce@kirkland.com;
Proposed Counsel to the Debtors                    Kirkland & Ellis LLP             S. Koenig                                300 North LaSalle                  Chicago    IL           60654     chris.koenig@kirkland.com          Email

The United States Trustee                          The United States Trustee        Attn: Juliet M. Sarkessian               Address on File                                                      juliet.m.sarkessian@usdoj.com      First Class Mail and Email
Counsel to the agent under the Debtors'
debtor-in-possession financing facility            Womble Bond Dickinson (US) LLP   Attn: Matthew P. Ward                    1313 N Market St Fl 12             Wilmington DE           19801-1151 matthew.ward@wbd-us.com           Email




          In re Dura Automotive Systems, LLC, et al.
          Case No. 19-12378 (KBO)                                                                                              Page 1 of 1
